                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

DEVON PAGE HARTMAN,
                                                  Case No. 18-12887
            Plaintiff,
                                                  SENIOR U.S. STATES DISTRICT
v.                                                JUDGE ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,                  U.S. MAGISTRATE JUDGE
                                                  DAVID R. GRAND
            Defendant.
                                     /

  ORDER ADOPTING THE REPORT AND RECOMMENDATION [15]; GRANTING IN
 PART AND DENYING IN PART PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
  [12]; AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [13]

      Plaintiff, Devon Page Hartman, has sought judicial review of an

Administrative Law Judge (ALJ) decision denying her application for disability

benefits. On July 2, 2019, the Magistrate Judge issued a Report and

Recommendation (“R&R”) [Dkt. 15] on the parties’ motions for summary judgment

[12, 13]. Neither party filed any objection to the R&R. The Magistrate Judge

determined that the matter should be remanded because the Administrative Law

Judge (“ALJ”) failed to consider several of Ms. Hartman’s treating and examining

source opinions. The R&R found that the ALJ cherry-picked lines from the treating

physician’s notes while ignoring opinions and observations that conflicted with

those of the agency consultants, even though the former were consistent with the

bulk of the evidence.

                                    Page 1 of 2
      The Magistrate Judge therefore found that the ALJ’s decision was not

supported by substantial evidence. “The record contains five opinions from treating

or examining sources, all of whom opined that Hartman was significantly limited by

her psychological impairments in a way that would materially negatively impact her

ability to perform work on a sustained basis.” (R&R at 27). The Magistrate Judge

recommended that the case be remanded to the ALJ to consider all of the evidence

on the Record.

      The Court having reviewed the record, the Report and Recommendation [15]

is hereby ADOPTED and entered as the findings and conclusions of the Court.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Summary Judgment [12] is

GRANTED insofar as it seeks remand and DENIED insofar as it seeks an award of

benefits.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [13] is DENIED.

      IT IS FURTHER ORDERED that this case be REMANDED to the

Commissioner for further proceedings consistent with this Order.

      SO ORDERED.


                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
Dated: July 29, 2019                  Senior United States District Judge

                                     Page 2 of 2
